SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

382
CA 14-01602
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


BRENDA READING AND JAMES KRANZ,
PLAINTIFFS-RESPONDENTS,

                      V                              MEMORANDUM AND ORDER

ANTHONY FABIANO, M.D. AND KALEIDA HEALTH,
DOING BUSINESS AS MILLARD FILLMORE GATES HOSPITAL,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 3.)


DAMON MOREY LLP, BUFFALO (AMY ARCHER FLAHERTY OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

BROWN CHIARI LLP, LANCASTER (MICHAEL R. DRUMM OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an amended order of the Supreme Court, Erie County
(John M. Curran, J.), entered September 18, 2013. The amended order
granted in part the motion of defendants to compel certain discovery.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Reading v Fabiano ([appeal No. 2] ___ AD3d
___ [Mar. 27, 2015]).




Entered:    March 27, 2015                      Frances E. Cafarell
                                                Clerk of the Court